Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
Claim 1 has been amended.
Claims 2, 3, 7, 9 are cancelled.
Claims 1, 4-6, 8, 10-20 are being considered on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milos et al. (US 2013/0330791; hereinafter R1) in view of Kitamura et al. (US 3,716,452; hereinafter R2).
Amended claim 1 is limited to a method of dewatering whole stillage; wherein the whole stillage is subjected to certain lytic enzymes after the distillation process and the treated stillage is separated into solid and liquid fractions. 
Claims 1, 6 - R1 discloses a method for producing alcohol. The method produces whole stillage that is further processed into distiller’s dried grains (DDG), distiller’s dried grains with solubles (DDGS) and thin stillage that is concentrated to produce syrup. (Figs 1 and 2)
Claim 1- R1 discloses a method of producing alcohol wherein after fermenting the fermentable sugars and producing a fermented mash, the fermented mash is subjected to an enzyme composition comprising an enzyme or a mixture of enzymes. The fermented mash undergoes distillation to separate ethanol. [0017-0021]
R1 discloses that adding enzymatic treatment improves solid-liquid separation. [0010]. 
Claim 1- R1 teaches of using beta-1,3-glucanase and/or xylanase, after fermenting the mash, for improving the nutritional quality of the by-products or residues derived from fermented mash. [0022]
Claim 1 -R1 discloses a method for dewatering whole stillage [0117]. R1 discloses separating a solid fraction and a liquid fraction through dewatering whole stillage [0263].
Claim 1- R1 teaches of using enzymes for degrading yeast cell wall, explaining that using enzymes such as beta-1,3-glucanase or beta-1,6-glucanase in combination with xylanase or mannanase results in an increase in the nutritional quality of the 
Claim 1 - R1 discloses the fermented mash is subjected to the enzyme composition after the fermentation step and before the separation step. [0274]. Therefore, the enzyme treatment is before the distillation step. 
Claim 1- R1 also discloses methods of dewatering whole stillage resulting from the aforementioned processes by subjecting whole stillage to one or more enzymes capable of degrading one or more whole stillage components and separating the material into a solid fraction and a liquid fraction. [0280]
Claim 1- It is noted that whole stillage is the material resulting from distillation of the fermented mash. Therefore, subjecting the “whole stillage” to enzymatic treatment clearly is carried out after distillation as disclosed by R1 in par. [0280]. Furthermore, the specification does not show any criticality of treating the stillage before distillation or after distillation. 
Claims 4, 5 – R1 discloses the use of corn (starch containing feedstock) for producing alcohol. [0060]
Claim 8 -  R1 discloses that the beer or the feedstock may be treated with enzymes (simultaneous saccharification and fermentation). [0053, 0105]
Claims 10, 11 – R1 discloses that the wet grain resulting from separation of solids from whole stillage by centrifugation is dried. [0115]
Claims 12 – Since centrifugation is disclosed as a method of separating solids and liquids, other methods such as filtration would have been motivated.
Claims 13, 14, 19, 20 – R1 discloses addition of enzymes and carrying out the fermentation at 20-75 C and pH between 4-5, and normally at about 4.5. [0104]
Claims 15, 16 – R1 produces ethanol from starch containing feedstock. [0105]
R1 discloses the use of beta-1,3-glucanase, beta-1,6-glucanase and xylanase for treating the fibers and yeast cells contained in the fermented mash. However, R1 is silent to the use of laminarase, lyticase or zymolase in treating fermented mash.
Claim 1 - R2 discloses the enzyme zymolase being effective in degrading yeast cell wall. (Col. 4, lines 63-68). Other yeast cell wall degrading enzymes are also known in the art. See Olsen et al. (US 2006/0083819) at claim 25. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of R1 by substituting beta-glucanase with zymolase or laminarase; both being yeast cell wall degrading enzymes, thus functional equivalents of beta-glucanases. This substitution of one known element for another brings about results that are highly predictable. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in dewatering whole stillage as presently claimed. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Milos et al. (US 2013/0330791; hereinafter R1) and Kitamura et al. (US 3,716,452; hereinafter R2), further in view of Jump et al. (US 2008/0257821; hereinafter R3)
The use of centrifugation for separating solids and liquids from whole stillage is clearly disclosed by R1. 
Claims 17, 18 – R1 discloses the use of a centrifuge decanter for separating solids for liquid in whole stillage. (Figs. 1-3). 
R3 discloses the use of other types of equipment for separating solids from liquids. [0020, 0021, 0022]
Therefore, the use of other types of equipment for separating solids form liquid would have been obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0134697 discloses the use of lyticase in degrading yeast cell wall. [0031 - 0032].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HAMID R BADR/Primary Examiner, Art Unit 1791